DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an airflow device”, “a steady-state control portion operable to control an airflow device in a steady state mode of engine operation with a steady-state command [Symbol font/0x71]1”, “a transient control portion operable to control the airflow device in a transient mode of engine operation by means of a transient command [Symbol font/0x71]2” and “a transition portion operable to initiate steady state control for issuing a steady- state command [Symbol font/0x71]1, and to transition control of the airflow device to transient control for issuing a transient command [Symbol font/0x71]2 when an onset of a transient condition of the engine is detected by the programmed control unit”  in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to independent claim 18, the claim recites “A control process of a uniflow-scavenged, two-stroke cycle, opposed-piston engine”, i.e. a method, in lines 1-2.  However, the body of the claim does not clearly recite any step or function of the method.  More specifically, lines 11-18 of the claim recite “portions” that are “operable to” perform various functions.  As recited, the “portions” appear to be apparatuses/structural elements based on Applicant’s disclosure (see paragraphs [0059] and [0060]).  Therefore, it is unclear whether claim 18 is directed to a method or an apparatus.  
Claims 19-24 and 27-31 are also rejected by virtue of their dependence on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, 24 and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0373816 A1 to Nagar.
In reference to independent claim 18, Nagar discloses: 
A control process of a uniflow-scavenged, two-stroke cycle, opposed-piston engine (49, see [0005]) equipped with one or more cylinders (see [0005]), each cylinder having a bore and axially-spaced exhaust and intake ports that communicate with the bore (see [0005]), a pair of pistons disposed in opposition in the bore and operative to open and close the exhaust and intake ports during operation of the engine (see [0005]), an air handling system of the engine including a charge air subsystem to provide charge air to the intake ports, an exhaust subsystem to receive exhaust gas from the exhaust ports, and a plurality of command-controlled airflow devices positioned in the charge air and exhaust subsystems to establish and sustain a unidirectional flow of gas through the cylinders (see Fig. 2), in which the control process is executable by a programmed control unit (149) of the engine, and comprises: 
a steady-state control portion operable to control a command-controlled airflow device of said plurality of command-controlled airflow devices in a steady [Symbol font/0x71]1 (see Fig. 4A, when the IMP comparison is less than the threshold); 
a transient control portion operable to control the command-controlled airflow device in a transient mode of engine operation by means of a transient command [Symbol font/0x71]2 (see Fig. 4A, when the IMP comparison is greater than the threshold); and,
a transition portion operable to initiate steady state control for issuing a steady-state command [Symbol font/0x71]1, and to transition control of the command-controlled airflow device to transient control for issuing a transient command [Symbol font/0x71]2 when an onset of a transient condition of the engine is detected by the programmed control unit (see Fig. 4A, when the intake manifold pressure IMP comparison is greater than the threshold, the engine is in transient mode and when the IMP comparison is less than the threshold, the engine is in steady-state mode and the desired airflow and IMP).
In reference to dependent claim 19, Nagar further discloses: the transition portion is further operable to determine when to transition control of the command-controlled airflow device from transient control to steady state control (see Fig. 4A, the corrections are performed until the IMP comparison falls below the threshold, thus concluding and transitioning away from transient operation).
In reference to dependent claim 20, Nagar further discloses: the steady-state control portion comprises a feedback controller and a feedforward controller (see [0069]-[0070], [0073]), wherein the feedback controller generates a set-point correction value (c) ([Symbol font/0x51]) to correct a current position of the command-controlled airflow device, the device feedforward [Symbol font/0x71]1 (i.e. “final actuator command”, see [0069], [0073]).
In reference to dependent claim 24, Nagar further discloses: the control process is executable by the programmed control unit (149) of the engine to control one of a supercharger shunt valve (139) of the air handling system, a supercharger drive of the air handling system, a variable geometry turbine of the air handling system, an exhaust backpressure valve of the air handling system, and a wastegate valve of the air handling system (see [0029]).
In reference to dependent claim 27, Nagar further discloses: the command-controlled airflow device is an exhaust backpressure valve (144; see [0029]).
In reference to dependent claim 28, Nagar further discloses: the command-controlled airflow device is a wastegate valve (146; see [0029]).
In reference to dependent claim 29, Nagar further discloses: the command-controlled airflow device is a variable geometry turbine (turbine 121 can be a VGT; [0072]).
In reference to dependent claim 30, Nagar further discloses: the command-controlled airflow device is a supercharger drive (111; see [0069]).
In reference to dependent claim 31, Nagar further discloses: the command-controlled airflow device is a supercharger shunt valve (139; [0068]).

Allowable Subject Matter
Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive.
Regarding the interpretation of recitations of an “airflow device”, Applicant argued that the term “airflow device” should not be interpreted under 35 U.S.C. 112(f) as it does not include the term “means” and “airflow devices” appear in the prior art, based on which, it “relates broadly to engine devices through which air flows” (see page 5 of Applicant's arguments filed October 22, 2020).
This is unpersuasive because, as a first matter, absence of the word “means” does not preclude the interpretation under 35 U.S.C. 112(f) because the term “device” is a non-structural generic placeholder for “means”.  See MPEP 2181(I)(A).  Secondly, Applicant cited examples in the prior in which the term “airflow device” may have been used or disclosed.  This, however, is not sufficient to remove the interpretation under 35 USC 112(f) because the generic placeholder “device” is not modified by any other recitation that would otherwise denote structure or materials for flowing air, and the cited patent documents in Applicant’s arguments merely define devices specific to the respective inventions rather than point to a structure or a group of structures that is well-known or recognized in the art.  
Regarding the interpretation of recitations of “steady-state control portion”, “transient control portion” and “transition portion” under 35 U.S.C. 112(f), Applicant argued that each “portion” is “explicitly presented in claim 18 as a distinct element of a ‘control process executable by a programmed control unit of the engine’”.  Furthermore, Applicant argued that 
A discussed in the rejections under 35 U.S.C. 112(b) above, claim 18 is directed to a control process.  However, it is unclear whether the “portions” are structure or steps, which is corroborated by Applicant’s arguments.  In other words, Applicant asserted that the portions are clearly recited as process steps while also indicating that they have structure to perform recited functions.  Moreover, as recited, the “portions” appear to denote means or devices instead of steps as they are “operable to”, i.e. able to be operated.  As such, they invoke interpretation under 35 USC 112(f) because the term “portion” is a generic placeholder that is coupled with functional language, i.e. “steady-state control”, “transient control” and “transition”, and are not modified by structure.
Regarding the 35 U.S.C. 102 rejections of the claims as being anticipated by Nagar, Applicant argued “Nagar in fact omits a steady-state control portion, a transient control portion, and a transition portion arranged in the combination set forth in claim 18”.  However, this argument is unpersuasive.  Claim 18 is directed to a process, which requires the steps of controlling a command-controlled airflow device of said plurality of command-controlled airflow devices in a steady state mode, in a transient mode, and to transition control of the command-controlled airflow device to transient control when an onset of a transient condition of the engine is detected by the programmed control unit.  
Nagar discloses a process and a system of controlling airflow in a uniflow-scavenged, two-stroke cycle, opposed-piston engine.  Nagar discloses controlling a supercharger (110), a variable geometry turbine, and various valves including an EGR valve (138), a valve (139) in the shunt channel of the supercharger (110), a backpressure valve (144) and a wastegate valve (146) 
Nagar, thus, discloses the steps of operating a plurality of airflow devices in steady state operation, transient operation and transitioning between the two operational modes
Regarding the indefiniteness rejections of the “airflow device”, “transient [control] portion” and “feedforward controller”, Applicant’s arguments are persuasive, and the rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799